Citation Nr: 0509801	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  02-20 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1.  Entitlement to service connection for scoliosis.

2.  Entitlement to service connection for bipolar affective 
disorder.


REPRESENTATION

Veteran represented by:	Jeany Mark, Esq.


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel 




INTRODUCTION

The veteran served on active duty from November 6, 1979 to 
December 28, 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on a September 2004 remand order from the U.S. Court 
of Appeals for Veterans Claims (Court).  The Court's order 
vacated and remanded the Board's December 2003 decision to 
the extent that it denied service connection for scoliosis 
and bipolar affective disorder.  With respect to scoliosis, 
the Court determined that the Board failed discuss and 
analyze relevant legal precedent in denying the claim.  As 
for bipolar affective disorder, the Court found that the 
Board did not adequately discuss how the Veterans Claims 
Assistance Act (VCAA) duty to notify had been satisfied.  The 
veteran has elected not to further pursue service connection 
for degenerative arthritis of the lumbar spine.  See Joint 
Motion for Remand.  

The Board reviewed this claim in December 2003 on appeal of 
rating decisions issued in September 2000, December 2000, and 
September 2002, by the Jackson, Mississippi, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The claim as to both issues is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify you if further action is required on your part.


REMAND

Having reviewed the entire record below, the Board finds that 
a REMAND is in order before the claim can be decided on its 
merits.  The specific bases for remand are set forth below.

Service Connection for Bipolar Affective Disorder

Basically, the law permits service connection for a claimed 
disability where the evidence shows (1) injury or some 
incident in service; (2) a current disorder or disease; and 
(3) a cause-effect link between the two.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004); Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309 (1993); Cuevas v. Principi, 3 Vet. App. 542 (1992).  The 
evidence of a cause-effect link can be established if service 
medical records document such a link (see id.), or if 
competent post-service evidence documents such a link.  38 
C.F.R. § 3.303(d) (2004).  

VA outpatient treatment records dated in and after 2001 
reveal a diagnosis of bipolar affective disorder.  As such, 
there is evidence of a current psychiatric disorder for which 
service connection is sought.

With respect to other prerequisites for service connection 
(injury or some psychiatric event in service and nexus 
between service and the current disorder), a key basis for 
the Board's December 2003 denial of service connection for 
bipolar disorder was that the service medical records did not 
document the occurrence of a psychiatric event in service 
sufficient to identify the incurrence of bipolar affective 
disorder.  In March 2005, however, after the issuance of the 
Court's order, appellant's counsel submitted a February 2005 
report of Dr. Riebeling, a private psychologist, who 
reportedly reviewed the veteran's medical history as 
documented in the claims folder.  Dr. Riebeling noted that 
service medical records include the record of an in-service 
psychiatric evaluation documenting the veteran's complaints 
of anxiety and nervousness, the veteran's report of having 
received psychiatric care before commencing active duty for 
incidents of physical violence due to difficulty controlling 
temper and anger, and in-service diagnosis of adjustment 
reaction to adult life.  She then opined, essentially, that 
the in-service psychiatric evaluation record documented 
"features" - such as anxiety and explosive temper - 
consistent with bipolar disorder, although not diagnosed as 
such at that time.  As such, she concluded that bipolar 
disorder was manifested in service, while not diagnosed until 
decades later, as documented in the VA outpatient care 
records.

The Board has carefully considered Dr. Riebeling's opinion 
and other evidence of record, but finds that the record to 
date does not provide adequate bases upon which a decision 
can be made on the merits of the claim.  In particular, the 
Board finds inadequate Dr. Riebeling's opinion for a number 
of reasons.  In particular, Dr. Riebeling acknowledges that 
"features" of bipolar disorder pre-dated active service, as 
she cites, e.g., pre-service incidents in which the veteran 
reportedly became violent against a relative and bosses, yet 
she appears to use these same "features" of bipolar 
disorder to support her conclusion that the veteran's bipolar 
diagnosis was incurred during his active military service.  
Moreover, the key basis for her conclusion that service 
connection is warranted appears to be merely her assumption 
that the bipolar disorder was incurred during the veteran's 
brief period of active military service because, quoting 
Diagnostic and Statistical Manual, 4th ed. (DSM-IV), "the 
mean age of onset for a first Manic Episode is the early 
20's," and therefore, the veteran's bipolar disorder, too, 
likely had its onset in his early 20s.  Nor does she 
specifically address the in-service diagnosis of adjustment 
reaction to adult life, made after a psychiatric evaluation 
of the veteran, rather than a diagnosis then of bipolar 
disorder.  

Moreover, in light of the above, the Board finds that 
additional medical records, such as the records of 
psychiatric treatment before active service, assuming that 
they still exist, might be particularly helpful to determine 
the likely date of onset of a psychiatric problem and what 
psychiatric disorder was diagnosed before service.  A remand 
would provide an opportunity to obtain any such pertinent 
records.      

Service Connection for Scoliosis 

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. 
§ 3.304(b) (2004).  A veteran is presumed to be in sound 
condition when he entered into military service except for 
conditions noted on entrance examination.  38 U.S.C.A. § 1111 
(West 2002).  However, where there is "clear and 
unmistakable" evidence that the injury or disease claimed 
pre-existed service, the presumption does not attach, and the 
issue becomes whether the disease or injury was aggravated 
during service.  Id.  A pre-existing injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to a natural progress of the disease.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(b) (2004); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare-ups of a pre-
existing injury or disease are insufficient to be considered 
"aggravation in service" unless the underlying condition 
itself, as contrasted with symptoms, has worsened.  See 
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-
service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).  

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  
See, e.g., Cotant v. Principi, 17 Vet. App. 117, 131 (2003); 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  
Importantly, the VA Office of the General Counsel determined 
that VA must show by clear and unmistakable evidence that 
there is a pre-existing disease or disorder and that it was 
not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 
2003).  The claimant is not required to show that the disease 
or injury increased in severity during service before VA's 
duty under the second prong of this rebuttal standard 
attaches.  Id.  The Board must follow the precedent opinions 
of the General Counsel.  38 U.S.C.A. § 7104(c) (West 2002).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004), issued on June 1, 
2004, which summarized the effect of 38 U.S.C.A. § 1111 on 
claims for service-connected disability:  

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness 
by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not 
aggravated by service.  The government may show a 
lack of aggravation by establishing that there was 
no increase in disability during service or that 
any "increase in disability [was] due to the 
natural progress of the" preexisting condition. 
38 U.S.C. § 1153.  If this burden is met, then the 
veteran is not entitled to service-connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under section 
1111, the veteran's claim is one for service 
connection.  This means that no deduction for the 
degree of disability existing at the time of 
entrance will be made if a rating is awarded.  See 
38 C.F.R. § 3.322. 

On the other hand, if a preexisting disorder is 
noted upon entry into service, the veteran cannot 
bring a claim for service connection for that 
disorder, but the veteran may bring a claim for 
service-connected aggravation of that disorder.  
In that case section 1153 applies and the burden 
falls on the veteran to establish aggravation. See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  If the presumption of aggravation under 
section 1153 arises, the burden shifts to the 
government to show a lack of aggravation by 
establishing "that the increase in disability is 
due to the natural progress of the disease."  38 
U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 
19 F.3d at 1417.  

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004)

Before Wagner and VAOPGCPREC 3-03, VA had the burden to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability pre-existed service.  
However, if VA met this burden, then it had the burden to 
rebut the presumption by a preponderance of the evidence (a 
lower standard) that the pre-existing disorder was not 
aggravated by service.  Now, VA must also show by clear and 
unmistakable evidence that the pre-existing disorder was not 
aggravated during service (a higher standard).


The veteran's service medical records do not show that a 
clinical finding of scoliosis was noted upon entrance into 
service.  As such, the presumption of soundness applies with 
respect to scoliosis.  The inquiry for the Board, then, is 
whether VA has met its burden to rebut the presumption of 
soundness by clear and unmistakable evidence that the 
veteran's scoliosis was both pre-existing and not aggravated 
by service.  The government may show a lack of aggravation by 
establishing that there was no increase in disability during 
service or that any increase in disability was due to the 
natural progress of the pre-existing condition. 

The record, to date, does not contain evidence addressing 
specifically the issues of whether the veteran's scoliosis is 
a congenital or developmental-type disorder that pre-existed 
service, and if so, whether it could have become chronically 
aggravated by active service from November 6, 1979 to 
December 28, 1979, and more specifically, by an incident that 
occurred shortly after commencement of service (the veteran 
reportedly fell on a wet floor in a mess hall and landed on 
his buttocks).  If an examiner concludes that scoliosis was 
not pre-existing notwithstanding the veteran's own admission 
(see, e.g., June 2000 application for VA disability 
compensation) that he was born with scoliosis or a spinal 
defect, then the examiner could address whether the sole 
relevant incident in service (fall in the mess hall) could 
have caused scoliosis.  These issues involve questions of a 
medical nature, which the Board is not qualified to answer.  
Thus, the Board requires an opinion of a physician to examine 
the veteran and consider his medical history as documented in 
the claims folder, and then opine as to whether there is a 
medical basis to grant service connection.  This opinion 
should be obtained after a full VCAA notice is given 
appropriate to the claim.       

In consideration of the foregoing, the claim is remanded for 
the following actions:  
  
1.  VCAA Notice.  Give the veteran notice 
pursuant to 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159 (2004) 
specific to the issues of service 
connection for scoliosis and bipolar 
disorder.  It should tell him about any 
information and evidence not of record 
(1) needed to substantiate the claim; (2) 
VA will seek to provide; and (3) he is 
expected to provide.  Also ask him to 
submit any pertinent evidence in his 
possession.  

2.  Additional Medical Records (Bipolar 
Disorder).  Ask the veteran to provide, 
to the extent he is able, the name(s) of 
doctor(s), address(es), and dates of 
treatment for any psychiatric care 
received before entering active service, 
or provide the records himself.  Also ask 
whether there exist any records pertinent 
to his psychiatric problems, whether 
dated before or after service, that are 
not presently in the claims folder.  If 
the veteran does not supply these records 
himself, assist him in obtaining them.        

3.	VA C&P Examinations.  

Scoliosis.  After completing the above, 
schedule the veteran for a VA examination 
by a qualified medical professional to 
first render a specific, current 
diagnosis as to his claimed back 
disorder, and then determine, for each 
diagnosis, whether is at least as likely 
as not (i.e., by a probability of 50 
percent), more likely than not (i.e., by 
a probability higher than 50 percent), or 
less likely than not (i.e., by a 
probability less than 50 percent), that 
the diagnosed disorder itself either was 
incurred during the veteran's active 
military service (November 6, 1979 to 
December 28, 1979) or, in the case of the 
pre-existing scoliosis, became aggravated 
beyond a normal course of the disorder 
during active service, as contrasted with 
mere symptoms or temporary flare-ups.  
The examiner should also discuss whether 
the veteran's scoliosis is a congenital 
or developmental-type disorder that pre-
existed service.


Bipolar Disorder.  Schedule the veteran 
for a VA examination by a qualified 
medical professional to first render a 
specific, current diagnosis as to the 
claimed psychiatric disorder, and then 
determine, for each diagnosis, whether it 
is at least as likely as not (i.e., by a 
probability of 50 percent), more likely 
than not (i.e., by a probability higher 
than 50 percent), or less likely than not 
(i.e., by a probability less than 50 
percent), that the diagnosed disorder was 
incurred or aggravated during the 
veteran's active military service 
(November 6, 1979 to December 28, 1979).  

The specific bases and rationale for the 
examiners' opinions should be provided in 
a written report.  If the examiner is not 
able opine on any requested issue or 
question without resorting to conjecture 
or speculation, he should so state and 
explain the reasons therefor.  Diagnostic 
testing, if deemed to be warranted by the 
examiner, should be performed.  

The veteran's entire claims folder, which 
should include a complete copy of this 
remand order and all additional evidence 
obtained as a result of the remand 
directives set forth above, should be 
made available to the C&P examiners.  

Associate with the claims folder the 
report/opinion, along with diagnostic 
testing records, if any.

4.  After completing the above, review 
the entire claims folder and readjudicate 
the claim as to both issues.  If any 
determination remains unfavorable to the 
veteran, then he and his counsel or 
representative should be provided a 
Supplemental Statement of the Case, 
specifically citing VCAA statutory 
provisions and implementing regulations, 
including 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159 (2004), and 
an opportunity to respond to it.  
Thereafter, if in order, return the claim 
to the Board for further review. 

The veteran is advised that a failure to report to a VA 
medical examination, if scheduled, may result in the denial 
of his claim, unless good cause is shown.  38 C.F.R. § 3.655 
(2004).  

The purposes of this remand are to comply with due process 
requirements and for further evidentiary development of the 
claim.  At this juncture, the Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this case.  

The veteran is not required to respond until he receives 
further notice, but has the right to submit additional 
evidence and argument on the matter(s) the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


